Dismissed and Memorandum Opinion filed April 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00327-CV
____________
 
RACHAEL WILSON, Appellant
 
V.
 
JUDGE JOEL CLOUSER, SR. AND CONSTABLE RUBEN DAVIS, Appellees
 

 
On Appeal from County
Court at Law No. 1
Fort Bend County,
Texas
Trial Court Cause
No. 10-CCV-041435
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed March 26, 2010.  On April 6, 2010, the parties
filed an agreed joint motion to dismiss the appeal pursuant to an agreement.  See
Tex. R. App. P. 42.1.  The motion
is granted.
 Accordingly,
the appeal is ordered dismissed.
                                           
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.